Citation Nr: 1101388	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD) with depressive disorder, evaluated as 50 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD with 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  The Veteran had additional unverified service in the 
United States Army Reserves.    

This matter is before the Board of Veterans' Appeals (Board) from 
May 2006 and April 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The Board notes that the Veteran requested a Board hearing in his 
June 2007 and November 2007 substantive appeal forms.  In May 
2009, the Veteran was notified of a hearing scheduled in June 
2009.  However, in a submission dated in May 2009, the Veteran 
cancelled the hearing.  There has been no additional hearing 
request.  

The Veteran's representative submitted a letter by a VA treatment 
provider dated in October 2010, along with a waiver of the right 
to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2010).  

The RO originally denied service connection for an ear infection 
and defective hearing in October 1968.  The Board notes that the 
RO reopened the issue of entitlement to service connection for 
bilateral hearing loss and denied it on the merits in its April 
2007 rating decision.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a 
legal duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has been 
presented to reopen this claim.     

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a TDIU due to a service-connected 
disability is part and parcel of an increased rating claim when 
such claim is raised by the record.  As is explained in the 
remand below, the Board finds that the TDIU claim arises from the 
increased rating claim for PTSD, but for the purposes of 
analysis, the Board is listing TDIU as a separate claim.    

The issue of entitlement to service connection for bilateral 
hearing loss and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD with 
depressive disorder causes anxiety, hypervigilance, reduced 
social interactions, mood swings, avoidance of crowds, cognitive 
impairment including memory and concentration difficulties, 
depression, severe sleep disturbances, occupational impairment, 
suicidal ideation, and flashbacks leaving the Veteran temporarily 
unaware of his surroundings. 

2.  An unappealed rating decision in October 1968 denied the 
Veteran's claim of entitlement to service connection for an ear 
infection and defective hearing.  

3.  Evidence associated with the claims file subsequent to the 
October 1968 rating decision is not cumulative or redundant of 
the evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.  

4.  The Veteran's tinnitus was likely caused by in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD 
with depressive disorder have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434-9411 
(2010).     

2.  The October 1968 rating decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  

3.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

4.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Here, since the Board is reopening the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
there is no need to discuss whether there has been compliance 
with Kent because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102.   

With regard to the tinnitus claim, the RO originally provided 
VCAA notice to the Veteran in correspondence dated in October 
2006.  In that letter, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's duties 
under the VCAA and the delegation of responsibility between VA 
and the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  The RO provided similar notice in March 2007.

Also in the October 2006 letter, the Veteran was apprised of the 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006).  

With regard to the PTSD claim, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled. 
Id. at 490-91.  Thus, because legally sufficient notice was 
provided in March 2006, before service connection was granted, 
VA's duty to notify in this case has been satisfied.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's service treatment records and VA medical center 
(VAMC) records, and the RO requested information to obtain 
employment records of audiological testing in December 2008.  The 
Veteran did not respond to this request.  The RO also provided VA 
examinations in May 2006, April 2007, and January 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds 
the April 2007 audiological examination was adequate because the 
VA examiner reviewed the claims file, examined the Veteran and 
provided an opinion supported by a rationale.  The Board finds 
the May 2006 and January 2008 PTSD examinations adequate, as the 
examiners provided detailed assessments of the current severity 
of the Veteran's disability.  The examinations included the 
Veteran's subjective complaints and the objective findings needed 
to rate the disability.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion for the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

II. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's PTSD with depressive disorder is presently assigned 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9434-9411.  PTSD and depressive disorder are rated pursuant to 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
from 51-60 reflect some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with peers or co-workers).  Scores from 
41-50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g. no 
friends, unable to keep a job).  
	
When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

In a May 2006 rating decision, the RO granted service connection 
and a 30 percent rating for PTSD with depressive disorder, 
effective March 3, 2006, the date of receipt of the Veteran's 
claim.  In June 2008, the RO granted two temporary 100 percent 
ratings for hospitalization in excess of 21 days.  These 
temporary 100 percent ratings were from December 30, 2007 to 
January 31, 2008 and from March 4, 2008 to May 31, 2008.  In a 
March 2009 rating decision, the RO increased the Veteran's 
initial rating to 50 percent.  

A temporary total disability rating of 100 percent will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in excess 
of 21 days.  38 C.F.R. § 4.29.  

The Board initially notes that the Veteran has not asserted that 
he is entitled to an extension of the temporary total evaluations 
he received for his two separate PTSD-related hospitalizations.  
There is also no indication in the clinical documentation that 
the Veteran's PTSD is manifested by any of the symptomatology 
required for a temporary total disability rating for the period 
after the temporary convalescence rating ended.  The Board finds 
that an extension is neither claimed nor warranted.  Thus, the 
Board will proceed to evaluate the Veteran's PTSD with depressive 
disorder under applicable diagnostic codes.    

Evidence pertaining to the severity of the Veteran's PTSD 
includes VAMC treatment records, the reports of two VA 
examinations, testimony from the Veteran's hearing before a 
decision review officer (DRO), and lay statements by the Veteran 
and his wife.  Having reviewed this evidence, the Board finds 
that the symptoms associated with the Veteran's PTSD meet the 
criteria for an initial 70 percent rating.  

VAMC records show continuous PTSD treatment throughout the appeal 
period.  In a March 2006 treatment note, the Veteran complained 
of increased flashbacks, mood changes including depression and 
anger, poor social interaction, and difficulty in getting along 
with others.  Objective findings included ongoing alcohol abuse, 
sleep disruption, fair to poor insight and motivation, and 
anxiety.  The Veteran reported difficulty in maintaining 
employment since his recent retirement.  He also stated that 
alcohol helped him block traumatic memories of combat.  In April 
2006, the Veteran again complained of flashbacks, increased 
periods of anxiety, and nightmares.  

The Veteran underwent a VA examination in May 2006.  He presented 
with chronic sleep problems, depression, irritability, mood 
swings, maladaptive alcohol consumption, recurring nightmares, 
ongoing restlessness, concentration difficulties, and passive 
suicidal ideation since returning from Vietnam.  He reported 
nightmares two to three times per week.  He stated that his job 
as a heavy press operator since 1975 ended in 2001 when the 
company moved overseas.  The Veteran had not worked since that 
time, despite attempts to secure a job.  The examiner noted that 
the Veteran was clean and well groomed, with fair attention and 
concentration.  The Veteran admitted having a sense of a 
foreshortened future evident in his suicidal fantasies.  The VA 
examiner determined that a GAF score of 62 was warranted for 
PTSD, and a GAF score of 58 was warranted for depressive disorder 
not otherwise specified.  In a May 2006 therapy note, the Veteran 
reported thoughts or plans to harm himself or others during the 
past week.  

In a February 2007 letter, Dr. K.K. stated that the Veteran began 
VA mental health treatment in November 2004 with symptoms of 
depressed mood, anxious mood, social isolation, avoidance of 
crowds, sleep disturbance, tearfulness, and avoidance of 
situations that would trigger traumatic memories.  The Veteran 
also complained of poor memory and impaired ability to 
concentrate.  Treatment included individual and group therapy, 
psychiatric services and medication management.  Dr. K.K. stated 
that there was a partial response to treatment , but depressed 
mood, sleep disturbance, nightmares, tearfulness and traumatic 
flashbacks persisted.  

A July 2007mental health outpatient note shows that the Veteran 
reported a worsening of PTSD symptoms after attending a reunion 
of Vietnam Veterans.  These included vivid traumatic flashbacks 
and prolonged crying spells.  

The Veteran reported worsening symptoms in an August 2007 
treatment note.  He stated that he was becoming uncomfortable 
driving and that he has been driving less.  He was also 
uncomfortable leaving town to go to his cabin and returned home 
after traveling only a few miles.  He stated that he felt safer 
at home.  The Veteran had also stopped walking with his dog, 
which he previously enjoyed.  

Dr. K.K. submitted another letter in October 2007, stating that 
current symptoms included depressed mood, anxious mood, poor 
concentration, poor short term memory, sleep disturbance with 
nightmares and frequent awakenings, traumatic flashbacks, 
tearfulness, troubled social interactions, and poor appetite.  
She stated the Veteran's symptoms are chronic, persistent and 
severe and have not remitted despite medication management, 
psychiatric services, group therapy and individual therapy.  She 
stated that the Veteran has been referred to a longer term 
residential treatment program for PTSD.  Dr. K.K. believed that 
it was not possible for the Veteran to be employed due to the 
severity of his condition.  

The Veteran's wife submitted a letter in January 2008.  The 
Veteran was due to be discharged from an inpatient treatment 
program, and a VA physician asked her if the Veteran had firearms 
in the house.  She stated that the Veteran has firearms hidden in 
the house, but she did not know where they were kept.  She also 
stated that the most disturbing of the Veteran's PTSD symptoms is 
violent nightmares on a daily basis.  She stated that the Veteran 
has hit, choked and pushed her in his sleep a number of times, 
causing them to have separate bedrooms.   

The Veteran received a VA examination in January 2008.  The 
Veteran reported that he applied for many jobs since leaving his 
previous employment.  He was informed that, due to his current 
medication schedule, he would not be a candidate to drive a 
truck.  The Veteran stated that he enjoyed fishing but had not 
engaged in the activity since May of 2006 because of his 
reluctance to leave his house and face the world.  He also 
reported suicidal ideation, with the last thoughts of suicide 
being the morning of the examination.  The VA examiner noted that 
the Veteran appeared tired and dysphoric.  The Veteran 
demonstrated some deficits in his overall mental status upon 
formal testing and a slight decrease in his immediate and short-
term recall.  The VA examiner noted that the majority of the 
decline in the Veteran's GAF score was likely attributable to a 
personality disorder.  He stated that the Veteran demonstrated 
only mild to moderate deficits in his overall mental status upon 
formal examination, and his performance was characterized by 
suboptimal effort.  The Veteran's GAF score was 57, and the 
examiner stated that it was not possible to differentiate the 
relative impact of each diagnosis on the GAF score.  Diagnoses 
included PTSD, personality disorder and chronic depression.

The record shows that the Veteran was hospitalized from December 
30, 2007 to January 23, 2008 for vertigo and depression.  The 
Veteran was tearful upon admission and stated that he wanted to 
hurt himself.  In an inpatient psychology consultation dated in 
January 2008, an examiner stated that the Veteran may be 
experiencing a high level of psychological distress.  A recent 
history of paranoia, irritability and perceptual disturbances 
were possibly indicative of a psychotic process in conjunction 
with PTSD.  He also stated that neuropsychological testing 
suggested that the Veteran may also have alcohol-related 
dementia.  The Veteran had an admission to the VA PTSD program 
from March 4, 2008 to May 2, 2008.  The Board again notes that 
the Veteran is in receipt of two temporary 100 percent disability 
ratings for these periods of VA hospitalization.  

In an August 2008 treatment note, the Veteran sought grief 
counseling after the tragic death of his son that morning, which 
he witnessed.  The Veteran stated that the sight of his son 
triggered his PTSD symptoms, which he felt had been improving.  

In January 2009, the Veteran reported a lot of stress in his life 
and a lack of motivation.  In a separate January 2009 treatment 
note, the Veteran reported that he underwent a sleep study in 
which several episodes of talking and yelling in his sleep were 
noted.  Objective findings at that time included some short term 
memory deficit, dysphoric mood and flat affect.  The Veteran's 
January 2009 revised mental health treatment plan identified 
problems with stress, mood regulation, thinking and 
concentration, chronic sleep disturbance and bereavement.  His 
GAF score was noted to be 50 to 55.  

The Veteran's clinical psychologist, Dr. P.M., submitted a letter 
in October 2010.  He stated that the Veteran continued outpatient 
psychotherapy in both individual and group settings and that the 
Veteran continues to have severe symptoms of PTSD and depression 
that cause serious impairment in his functioning.  He noted that 
the Veteran has episodic dissociative flashback experiences that 
leave him unaware of his surroundings for moments.  He also has 
problems with his cognitive functioning.  Specifically, the 
Veteran has short term memory deficits and often forgets names, 
dates and appointments.  He demonstrates dysthymic or depressed 
mood with periods of suicidal ideation and tearfulness.  Dr. P.M. 
stated that the Veteran's symptoms are severe and severely 
interfere with all spheres of functioning.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 70 percent disability rating for the entire appeal 
period.  The description of his symptoms during the appeal period 
reasonably shows that his PTSD results in occupational and social 
impairment with deficiencies in most areas.  The clinical 
findings of record describe experiences, thoughts and emotions 
due to the Veteran's PTSD that interfere in his daily 
occupational and social functioning.  Specifically, there is 
evidence of anxiety, hypervigilance, reduced social interactions 
caused by a reluctance to leave the home, flashbacks, anger, mood 
swings, irritability, avoidance of crowds, tearfulness, cognitive 
impairment including memory and concentration difficulties, 
occupational impairment, depression, severe sleep disturbances 
and an increase in symptomatology during stressful circumstances.  
There is evidence that severe dissociative flashbacks leave the 
Veteran temporarily unaware of his surroundings.  Significantly, 
the Veteran's symptoms included suicidal ideation throughout the 
appeal period.  He had passive suicidal ideation in May 2006 and 
expressed suicidal fantasies during the January 2008 VA 
examination.  Upon hospital admission in December 2007, the 
Veteran reported wanting to harm himself.  The Veteran's wife 
stated in a January 2008 letter that the Veteran hid firearms 
around their house, and his physician called her to remove them.    

Thus, in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, or a 70 percent  disability rating, but no higher.  

Most symptoms required for a higher evaluation of 100 percent are 
not found in the record, including gross impairment in thought 
process or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to perform 
activities of daily living; or disorientation to time or place.  
While Dr. P.M. noted dissociative flashback experiences leave the 
Veteran unaware of his surroundings, this disorientation to time 
or place occurs for moments only and is not ongoing.  Also, while 
the record shows that the Veteran has short term memory problems 
with dates, names and appointments, there is no evidence of 
memory loss severe enough to forget names of close relatives, own 
occupation or own name.  The only symptom consistent with a 100 
percent rating is the Veteran's suicidal ideation, but the Board 
finds that this symptom, on its own, is not sufficient to meet 
the criteria required for a 100 percent rating.  

The Board finds that staged ratings are not warranted, as the 
criteria for a 70 percent disability rating have been met for the 
entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007)

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Because the Board is 
remanding the issue of entitlement to a TDIU, the Board will 
defer consideration of whether remand for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is appropriate.   

III. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

An unappealed rating decision dated in October 1968 denied the 
Veteran's claim of entitlement to service connection for an ear 
infection and defective hearing.  The RO denied service 
connection because there was no evidence of an ear infection or 
loss of hearing during service or at separation.  The RO noted 
that the Veteran failed to report for an audiology examination.  
The relevant evidence of record at the time of the October 1968 
rating decision consisted of service treatment records.  The 
Board notes that VAMC records contained in the claims file at 
that time were not relevant to hearing loss.  The Veteran did not 
file a notice of disagreement with the October 1968 rating 
decision;  it became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

VA received the Veteran's request to reopen his claim for service 
connection for hearing loss in October 2006.  The additional 
evidence of record received since the October 1968 rating 
decision includes treatment records from the Veteran's period in 
the Army Reserves, VAMC records, the report of a VA audiological 
examination conducted in April 2007, the transcript of a February 
2008 hearing before a decision review officer (DRO), and lay 
statements by the Veteran and his wife.  

The April 2007 VA examiner diagnosed the Veteran with bilateral 
high frequency sensorineural hearing loss, which appeared noise 
induced from configuration and history.  During the DRO hearing, 
the Veteran testified to combat-related noise exposure in service 
in the Republic of Vietnam and during Reserves service.  His wife 
testified that she met the Veteran about eight months after his 
discharge from service and that there was hearing loss in the 
beginning.   

The Veteran's claim was previously denied  because hearing loss 
was not shown in service, and there was no post-service evidence 
of hearing loss.  As the record contains evidence of a current 
hearing loss diagnosis and evidence pertaining to noise exposure 
in service, the Board finds that the new evidence is material.  
38 C.F.R. § 3.156(a).  Accordingly, the Veteran's request to 
reopen the claim for service connection for bilateral hearing 
loss is granted.  

IV. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in April 2007.  During the 
examination, the Veteran reported noise exposure in service from 
being around tanks and artillery.  He stated that his tinnitus is 
constant in the left ear and has existed for a long time.  

During his DRO hearing in February 2008, the Veteran reported 
that he has had ringing in his ear since he had a helmet blown 
off his head during a combat situation in the Republic of 
Vietnam.  He also testified that he has experienced tinnitus ever 
since military service.  

The Veteran's DD 214 confirms that he was a rifleman and served 
in the Republic of Vietnam, as evidenced by his receipt of the 
National Defense Service Medal, Vietnam Service Medal with one 
star and Vietnam Campaign Medal with device.  Service personnel 
records reveal that the Veteran participated in numerous 
operations against enemy forces in the Republic of Vietnam.  Due 
to the information contained in the Veteran's DD Form 214, the 
Board concludes that acoustic trauma is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).    

The April 2007 VA examiner opined that tinnitus reported as 
constant left is more likely than not related to hearing loss, 
which was not related to service.  

With regard to the Veteran's statement that he began experiencing 
ringing in his ears in service, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
notes that tinnitus is subjective, and the kind of condition to 
which lay testimony is competent.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).   In this 
regard, the Veteran has stated that he developed tinnitus as a 
result of exposure artillery noise during combat in the Republic 
of Vietnam.  

The only evidence unfavorable to the claim for service connection 
in this case consists of the negative VA opinion.  The Board 
concludes that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
Accordingly, the Board will resolve the benefit of the doubt in 
favor of the Veteran and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

1.  Entitlement to an initial increased rating of 70 percent for 
PTSD is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

3.  The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.  

2.  Entitlement to service connection for tinnitus is granted.  




REMAND

The Veteran asserts that he has bilateral hearing loss as a 
result of combat-related noise exposure during service.  During a 
February 2008 DRO hearing, the Veteran testified that he was a 
tank commander in the Army Reserves and was exposed to tank fire.  
He wore a helmet but not ear plugs.  He believes that his Army 
Reserves service also contributed to his hearing loss.  

Service connection may be granted when the Veteran has a 
disability as the result of a disease or injury incurred in or 
aggravated by active military, naval, or air service that is not 
the result of the Veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  A 'Veteran' is an individual who 
served in the active military, naval, or air service, and who was 
discharged or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 
101(24) (West 2002); 38 C.F.R. § 3.6 (2010).  

The Board notes that only service department records can 
establish if and when a person was serving on active duty, active 
duty for training, or inactive duty training.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any 
basis other than a service department document, which VA believes 
to be authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces).  
Based on the foregoing, in order to substantiate the Veteran's 
claim for service connection for bilateral hearing loss, the 
evidence must show that the disorders are a result of an injury 
or disease during a confirmed period of active duty, ACDUTRA, or 
INACDUTRA.  

The dates of any ACDUTRA or INACDUTRA conducted by the Veteran 
have not been verified.  The RO did obtain treatment records from 
the Veterans service in the Army Reserves, but the RO has not 
attempted to obtain the Veteran's service personnel records which 
may reveal the dates of active duty, ACDUTRA, or INACDUTRA.  
Therefore, the Board finds that additional development is 
required to attempt to determine the exact dates of any such 
service.   

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  In such cases, 
a request for a TDIU is not a separate claim for benefits but, 
rather, is an attempt to obtain an appropriate disability rating, 
either as part of the initial adjudication of a claim or as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  

In this case, the Board finds that a TDIU issue has been raised 
in relation to the increased rating for PTSD claim.  In that 
regard, during the DRO hearing the Veteran testified that his 
physician stated that his PTSD limits the Veteran in gaining or 
maintaining employment.  In an October 2007 letter, Dr. K.K. 
stated that, due to the severity of the Veteran's PTSD and 
depressive disorder, it is not possible for the Veteran to be 
employed.    

The Board acknowledges that the RO denied entitlement to a TDIU 
in a May 2007 rating decision.  However, the Veteran's PTSD 
rating has been increased herein, and additional pertinent 
medical evidence has been submitted subsequent to that decision.  
Accordingly, since the RO has not addressed the issue of 
entitlement to a TDIU in relation to this claim of entitlement to 
a higher initial rating for PTSD with depressive disorder, the 
TDIU issue must be remanded for all appropriate development.  
This is especially so in view of the medical evidence of record 
that addresses the Veteran's employability in relation to his 
PTSD symptoms.  In order to comply with precedential Court 
opinion, this issue is remanded for further development.   


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or any other 
appropriate source to attempt to obtain the 
Veteran's service personnel records from his 
service in the U.S. Army Reserves and 
associate them with the claims file.  

2.  The RO should verify the Veteran's active 
duty, ACDUTRA, and INACDUTRA with the U.S. 
Army Reserves from all appropriate sources, 
including a request of pay records from the 
Defense Finance and Accounting Service (DFAS) 
that indicates the Veteran's duty status for 
ACDUTRA and INACDUTRA.  

3.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of entitlement 
to TDIU due to service-connected PTSD with 
depressive disorder.  

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss and entitlement to a 
TDIU should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


